United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-4330
                                    ___________

United States of America,                *
                                         *
      Appellee,                          *
                                         *
      v.                                 * Appeals from the United States
                                         * District Court for the Northern
James Christopher Kopp,                  * District of Iowa
                                         *
      Appellant.                         *      [Unpublished]
                                    ___________

                            Submitted: September 12, 2000
                               Filed: October 18, 2000
                                    ___________

Before BOWMAN and BEAM, Circuit Judges, and BOGUE,1 District Judge.
                           ___________


PER CURIAM.

     James Christopher Kopp petitions for review of the District Court’s2 finding that
Kopp distributed methamphetamine. Kopp argues that he possessed amphetamine and




      1
        The Honorable Andrew W. Bogue, Senior United States District Judge for the
District of South Dakota, sitting by designation.
      2
        The Honorable Michael J. Melloy, United States District Judge for the Northern
District of Iowa.
should have been sentenced accordingly. He does not contest his guilty plea to
conspiracy and possession of a controlled substance.
       The District Court discredited Kopp’s testimony and found there was sufficient
evidence to sentence him under the methamphetamine guidelines. This appeal is
controlled by the decision United States v. Hyatt, 156 F.3d 813 (8th Cir. 2000). In that
decision, Kopp’s co-conspirator had his conviction and sentence under the
methamphetamine guidelines upheld. The Hyatt decision is precisely on point with this
appeal, consequently, we reach the same decision.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-